 



Exhibit 10.1(a)
CHICAGO BRIDGE & IRON
SAVINGS PLAN
Eighth Amendment
     Pursuant to resolution of the Board of Directors of Chicago Bridge & Iron
Company, a Delaware corporation (“Company”) dated August ___, 2006, the Chicago
Bridge & Iron Savings Plan, as amended and restated effective January 1, 1997,
and previously amended (“Plan”), is hereby further amended in this Eighth
Amendment as follows:
     1. Section 2.27 of the Plan is amended by redesignating subsection (e) as
subsection (f) and adding a new subsection (e) to read as follows:
     (e) Home Damage Repair. Repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income), to the extent creating an immediate and heavy financial need on
the basis of all the relevant facts and circumstances.
     2. Section 4.12(f) of the Plan is amended to read as follows:
     (f) The Plan Administrator may specify rules from time to time governing
Catch Up Deferrals, including, but not limited to, rules regarding (i) the
timing, method, and implementation dates of Catch Up Deferral elections,
(ii) the return or recharacterization of Catch Up Deferrals as Elective
Deferrals, and (iii) the recharacterization of Elective Deferrals of an Eligible
Active Participant as Catch-up Deferrals, to the extent the Elective Deferrals
of the Eligible Active Participant would otherwise exceed the limitations of
Article V and the total Catch-Up Deferrals of the Participant (after
recharacterization) do not exceed the limits of subsection (b) above. Such rules
shall be in compliance with any applicable guidance issued by the Secretary of
the Treasury, and, to the extent deemed advisable by the Plan Administrator in
order to comply with such guidance; such rules may override any of the preceding
provisions of this Section 4.12.
     3. The last sentence of Section 8.02 of the Plan is amended to read as
follows:
Notwithstanding the foregoing, if for any reason no election of a form of
benefit is on file with the Plan Administrator when payment of the Participant’s
Accrued Benefit is required under Section 8.03, or if the Participant’s vested
Accrued Benefit does not exceed $1,000 at the time of the Participant’s
Termination of Employment, the Trustee will pay the Participant’s vested Accrued
Benefit in a single lump sum.
     4. The first sentence of Section 8.03(b) of the Plan is amended to read as
follows:
If the Participant’s distributable Account balance is more than $1,000, and if
the Participant is living but has not attained age 65, distribution will not be
made without the Participant’s prior written consent before the Participant
attains age 65 or dies.
     5. Section 8.04 of the Plan is amended to read as follows:

 



--------------------------------------------------------------------------------



 



     8.04 Lump Sum Payment Without Election. Notwithstanding any other provision
of this Article VIII, if a Participant (or the Beneficiary of a deceased
Participant) is entitled to a distribution (including distributions with respect
to Participants who had a Termination of Employment prior to January 1, 1997)
and if the value of a Participant’s vested Accrued Benefit does not exceed
$1,000, the Plan Administrator shall direct the immediate distribution of such
benefit in a single lump sum regardless of any election or consent of the
Participant, his or her spouse or other Beneficiary; provided, however, that no
cash-out payment under this subsection shall be made after distribution of
benefits has begun without the consent of the Participant or (if the Participant
has died and his or her surviving spouse is his or her Beneficiary) his or her
surviving spouse.
     6. The last sentence of Section 13.18 of the Plan is amended to read as
follows:
For this purpose the GUST Amendments are the Uniformed Services Employment and
Reemployment Rights Act of 1994, P.L. 103-353; the Uruguay Round Agreements Act,
P.L. 103-465; the Small Business Job Protection Act of 1996, P.L. 104-188; and
the Taxpayer Relief Act of 1997, P.L. 105-34; and the Applicable Plan Sections
are Section 2.13(b) (relating to the definition of Statutory Compensation);
Section 2.19(b) (relating to the definition of leased employees within the
meaning of Section 414(n)(2) of the Code); Section 2.28 (relating to the
definition of Highly Compensated Employee and repeal of family aggregation);
Section 2.49 (relating to the Required Distribution Date); Sections 2.44 and
2.54 (relating to Qualified Military Leave); Sections 5.02 and 5.03 (relating to
the computation and distribution of excess contributions, excess aggregate
contributions and satisfying the multiple use test); Section 5.07(d) (relating
to repeal of the combined limitation on certain benefits); and Sections 8.02,
8.03, 8.04, A-2, and A-3 (relating to the threshold for certain mandatory
distributions) of this Plan.
     7. The last sentence of Section A-2 in Appendix A is amended to read as
follows:
Notwithstanding the foregoing, if the Participant’s total distributable Account
balances (not just Restricted Account balances) are less than $1,000 as of his
or her date of Termination, the Trustee shall immediately distribute such
benefits in a lump sum without such Participant’s consent pursuant to
Section 8.03 of the Plan.
     8. The two sentences of Section A-3 in Appendix A are amended to read as
follows:
If the total distributable balance of the Participant’s Accounts (not just
Restricted Accounts) is less than $1,000 as of his or her date of Termination,
the Trustees shall provide for the immediate distribution of such Accounts to
the Participant’s spouse. If the value exceeds $1,000, an immediate distribution
of the entire amount may be made to the surviving spouse, provided such
surviving spouse consents in writing to such distribution.
     9. The amendments made by paragraphs 1 and 2 shall be effective as of
January 1, 2005. The amendments made by paragraphs 3, 4, 5, 6, 7 and 8 shall be
effective March 28, 2005.
Dated: August ___, 2006

                  By:           Director, Chicago Bridge & Iron Company         
   

1